Name: Council Regulation (EEC) No 3952/92, of 30 December 1992, amending Regulation (EEC) No 594/91 in order to speed up the phasing-out of substances that deplete the ozone layer
 Type: Regulation
 Subject Matter: chemistry;  deterioration of the environment;  international affairs;  international trade;  natural environment
 Date Published: nan

 31 . 12 . 92 Official Journal of the European Communities No' L 405 / 41 COUNCIL REGULATION (EEC) No 3952/92 of 30 December 1992 amending Regulation (EEC) No 594 / 91 in order to speed up the phasing-out of substances that deplete the ozone layer THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 130s thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Whereas it is necessary for additional action to be taken at Community level to carry out the Community's obligations under the Protocol as far as the adjustments are concerned ; Whereas , in the light of recent scientific knowledge and the availability of technologies for replacing ozone depleting substances , it is appropriate to introduce control measures which " are stricter than those provided for in Regulation (EEC) No 594 / 91 and which are , in some cases , stricter than those of the adjusted Protocol , HAS ADOPTED THIS REGULATION: Article 1 Control of the production and consumption of chlorofluorocarbons 11 , 12 , 113 , 114 and 115 The following changes are hereby made to Articles 10 ( 1 ) and 11 ( 1 ) of, and Annex II to , Regulation (EEC) No 594 / 91 : Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas , according to the latest scientific knowledge, severe depletion over the Antarctic continues to occur ; whereas depletion of the ozone layer over the Northern hemisphere is more extensive than was previously generally accepted ; Whereas scientific studies forecast further depletion of the ozone layer into the twenty-first century , unless the production and consumption of the fully halogenated chlorofluorocarbons, halons , carbon tetrachloride and 1,1,1-trichloroethane are brought to an end in the very near future ; Whereas , except for certain essential uses , it is technically possible to phase out all consumption of halons by the end of 1993 , fully halogenated chlorofluorocarbons and carbon tetrachloride by the end of 1994 and 1,1,1-trichloroethane by the end of 1995 ; Whereas the amendment to the Montreal Protocol adopted at the second meeting of its Parties entered into force on 10 August 1992 ; whereas Annex D of the Protocol adopted at the third meeting of its Parties entered into force on 27 May 1992 ; Whereas the Parties to the Montreal Protocol adopted , at their fourth meeting in Copenhagen , at which the Community and the Member States played a leading role , additional measures for the protection of the ozone layer ; Whereas Regulation (EEC) No 594 / 91 ( 4 ) provides for controls on substances that deplete the ozone layer ; 1 . in the second indent of the first subparagraph of Article 10 ( 1 ), 'and in the following 12-month period', shall be deleted; 2 . the third indent of the first subparagraph of Article 10 ( 1 ) shall be deleted ; 3 . in the fourth indent of the first subparagraph of Article 10 ( 1 ), '1996' shall be replaced by '1994'; 4 . the fifth indent of the first subparagraph of Article 10 ( 1 ) shall be deleted ; 5 . in the sixth indent of the first subparagraph of Article 10 ( 1 ):  '30 June 1997' shall be replaced by '31 December 1994',  the following shall be added: 'However , for those Member States whose calculated level of production of chlorofluorocarbons was less than 15 000 tonnes in 1986 , the calculated level of their production in the period 1 January to 31 December 1995 shall not exceed 15% of the calculated level of their production in 1986 and there shall be no production of chlorofluorocarbons after 31 December 1995'; (!) OJ No C 90 , 10 . 4 . 1992 , p. 16 . (2 ) OJ No C 305 , 23 . 11 . 1992 . ( 3 ) OJ No C 223 , 31 . 8 . 1992 , p . 62 . ( «) OJ No L 67 , 14 . 3 , 1991 , p . 1 . 31 . 12 . 92No L 405 /42 Official Journal of the European Communities 6 . in the second subparagraph of Article 10 ( 1 ), '30 June 1997' shall be replaced by '31 December 1994'; 7 . the second to fifth indents of the first subparagraph and the second subparagraph of Article 11 ( 1 ) shall be amended in the same way as the corresponding indents and subparagraphs of Article 10 ( 1 ); 8 . in the sixth indent of the first subparagraph of Article 11 ( 1 ) '30 June 1997' shall be replaced by '31 December 1994'. 9 . in Annex II , the calculated level of the quantitative limits on imports of substances in Group I shall be fixed at 348 tonnes for 1994 ; imports of these substances shall cease on 31 December 1994 at the latest . 1 . in the first indent of the first subparagraph of Article 10 ( 3 ), 'each 12-month period thereafter' shall be replaced by 'the following 12-month period'; 2 . the second indent of the first subparagraph of Article 10 ( 3 ) shall be deleted ; 3 . in the third indent of the first subparagraph of Article 10 ( 3 ), ' 1999' shall be replaced by ' 1993 '. 4 . in the second subparagraph of Article 10 ( 3 ), '2000' shall be replaced by '1994'. 5 . the first to third indents of the first subparagraph and the second subparagraph of Article 11 ( 3 ) are amended in the same way as the corresponding indents and subparagraphs of Article 10 ( 3 ); 6 . in Annex II , imports of the substances shall cease on 31 December 1993 . . Article 2 Control of the production and consumption of other fully halogenated chlorofluorocarbons The following changes are hereby made to Articles 10 (2 ) and 11 (2 ) of, and Annex II , to Regulation (EEC) Article 4 Control of the production and consumption of carbon tetrachloride The following changes are hereby made to Articles 10 (4 ) and 11 (4 ) of and Annex II to Regulation (EEC) No 594 / 91 : No 594 / 91 : 1 . in the first indent of the first subparagraph of Article 10 ( 2 ), 'each 12-month period thereafter' shall be replaced by 'the following 12-month period'; 2 . the second indent of the first subparagraph of Article 10 ( 2 ) shall be deleted ; 3 . in the third indent of the first subparagraph of Article 10 ( 2 ), ' 1996' shall be replaced by ' 1994'; 4 . the fourth indent of the first subparagraph of Article 10 (2 ) shall be deleted ; 5 . in the fifth indent of the first subparagraph of Article 10 ( 2 ), '30 June 1997' shall be replaced by '31 December 1994'; 6 . in the second subparagraph of Article 10 (2 ), '30 June 1997' shall be replaced by '31 December 1994'; 7 . the first to fifth indents of the first subparagraph and the second subparagraph of Article 11 (2 ) shall be amended in the same way as the corresponding indents and subparagraphs of Article 10 ( 2); 8 . in Annex II , the calculated level of the quantitative limits on imports of substances in Group II shall be fixed at 15% of the calculated level of imports in 1989 for 1994 ; imports of these substances shall cease on 31 December 1994 at the latest . 1 . in the first indent of the first subparagraph of Article 10 (4), 'each 12-month period thereafter' shall be replaced by 'the following 12-month period'; 2 . in the second indent of the first subparagraph of Article 10 (4 ), ' 1995 , and in each 12-month period thereafter' shall be replaced by '1994'; 3 . in the third indent of the first subparagraph of Article 10 (4 ), ' 1997' shall be replaced by '1994'; 4 . in the second subparagraph of Article 10 (4 ), ' 1998' shall be replaced by '1995'; 5 . the first to third indents of the first subparagraph and the second subparagraph of Article 11 (4 ) shall be amended in the same way as the corresponding indents and subparagraphs of Article 10 (4 ); 6 . in Annex II , the calculated level of the quantitative limits on imports of the substance in Group IV shall be fixed at 15% of the calculated level of imports in 1989 for 1994 ; imports of this substance shall cease on 31 December 1994 at the latest . Article 5 Control of the production and consumption of 1,1,1 -trichloroethane The following changes are hereby made to Articles 10 (5 ) and 11 ( 5 ) of and Annex II to Regulation (EEC) No 594 / 91 : Article 3 Control of the production and consumption of the halons The following changes are hereby made to Articles 10 (3 ) and 11 ( 3 ) of and Annex II to Regulation (EEC) No 594 / 91 : 31 . 12 . 92 Official Journal of the European Communities No L 405 /43 1 . in the first indent of the first subparagraph of Article 10 (5 ), 'each 12-month period thereafter' shall be replaced by 'the following 12-month period'; 2 . in the second indent of the first subparagraph of Article 10 ( 5 ), '1995', and in each 12-month period thereafter' shall be replaced by '1994 , and in the following 12-month period', and '70% ' shall be replaced by '50%'; 3 . the third indent of the first subparagraph of Article 10 (5 ) shall be deleted ; 4 . in the fourth indent of the first subparagraph of Article 10 (5 ), '2004' shall be replaced by '1995'; 5 . a second subparagraph shall be inserted after the first subparagraph of Article 10 ( 5 ) as follows : 'The Commission , in accordance with the producers set out in Article 12 , shall determine any essential uses of 1,1,1-trichloroethane which may be permitted in the Community after 31 December 1995 and until 31 December 2004 at the latest and any quantities of 1,1,1-trichloroethane which may be produced by each producer for this purpose . Such production shall be allowed only if adequate alternatives or recycled 1,1,1-trichloroethane are not available.'; 6 . the first to fourth indents of the first subparagraph of Article 11 ( 5 ) shall be amended in the same way as the corresponding indents of Article 10 (5 ); 7 . A second subparagraph shall be inserted after the first subparagraph of Article 11 (5 ) as follows: 'The Commission , in accordance with the procedure set out in Article 12 , shall determine any quantities of 1,1,1-trichloroethane that could be placed on the market or used for its own account by each producer after 31 December 1995 and until 31 December 2004 at the latest for the purpose of essential uses.'; 8 . in Annex II , the calculated level of the quantitative limits on imports of the substances in Group V shall be fixed at 50% of the calculated level of imports in 1989 for each of the years 1994 and 1995 ; imports of this substance shall cease on 31 December 1995 at the latest . Article 6 Importation of controlled substances from non-Parties to the Protocol In Article 5 (2 ) of Regulation (EEC ) No 594 / 91 : '1 January 1993' shall be replaced by '10 August 1993'. Article 7 Exportation of controlled substances to non-Parties to the Protocol Article 8 of Regulation (EEC) 594 / 91 shall be replaced by the following Article : 'Article 8 Exportation of controlled substances to non-Parties to the Protocol 1 . With effect from 1 January 1993 , the exportation from the Community of virgin , recycled or used chlorofluorocarbons or halons to any non-Party to the Protocol shall be prohibited . 2 . With effect from 10 August 1993 , the exportation from the Community of virgin , recycled or used other fully halogenated chlorofluorocarbons, carbon tetrachloride or 1,1,1-trichloroethane to any non-Party to the Protocol shall be prohibited .' Article 8 Importation of products containing controlled substances from non-Parties to the Protocol In Article 6 ( 1 ) of Regulation (EEC) No 594/ 91 : '1 January 1993 ' shall be replaced by '27 May 1993'. Article 9 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 December 1992 . For the Council The President D. HURD